Order entered September 19, 2013




                                                In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                        No. 05-12-01409-CV

                                 LEATHA A. MUNAI, Appellant

                                                  V.

                                 WILLIAM K. MUNAI, Appellee

                       On Appeal from the 330th Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DF-04-04859

                                              ORDER
        As appellant has failed to comply with the Court’s August 30, 2013 directive to file

written verification that she has paid for the reporter’s record in full, we ORDER the appeal

submitted without the reporter’s record.      See TEX. R. APP. P. 37.3(c). Appellant shall file her

brief within thirty days of the date of this order.




                                                       /Elizabeth Lang-Miers/
                                                       ELIZABETH LANG-MIERS
                                                       JUSTICE